Ex parte Jay M. Griffith



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-135-CR



EX PARTE JAY M. GRIFFITH	



------------



FROM THE 367
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jay M. Griffith appeals from the trial court’s dismissal for want of prosecution of his postconviction application for writ of habeas corpus challenging the legality of his misdemeanor conviction.
(footnote: 2)  Appellant does not have the right to appeal from the dismissal of his application for writ of habeas corpus.
(footnote: 3)  We therefore dismiss this appeal for want of jurisdiction.













PER CURIAM



PANEL D:	DAUPHINOT, HOLMAN and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  May 27, 2004





FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. Code Crim. Proc. Ann.
 arts. 11.05, 11.09 (Vernon 1977).


3:Ex parte Noe
, 646 S.W.2d 230, 231 (Tex. Crim. App. 1983); 
see
 
Ex parte Hargett
, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991); 
Ex parte Cozzi
, No. 2-04-037-CR, 2004 WL 912714, at *1 (Tex. App.—Fort Worth April 29, 2004, no pet. h.) (dismissing for want of jurisdiction appeal from dismissal of  article 11.072 application for writ of habeas corpus).